Citation Nr: 0910360	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  97-30 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1967, April 1968 to November 1970, and April 1971 to 
March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) following a July 2007 memorandum decision of the 
United States Court of Appeals for Veterans Claims (CAVC), 
which vacated the Board's April 2005 decision.  In July 2008, 
the Board remanded the matter to the RO in order to implement 
CAVC's directives.

On another matter, the Board notes that the Veteran appears 
to have filed an informal claim seeking service connection 
for hepatitis, high blood pressure, and hypertension, claimed 
as due to exposure to Agent Orange.  See August 2003 
statement.  The record indicates that service connection was 
previously denied for hypertension and cardiovascular 
condition, although the denial apparently was not based 
specifically upon a claim of herbicide exposure.  As the 
record is not clear as to whether the RO has acted with 
respect to this matter, it is REFERRED to the RO for 
appropriate action.


FINDING OF FACT

The Veteran did not engage in combat with the enemy, and his 
claimed PTSD stressors were not corroborated.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1137, 1154(b), 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395- 
396 (1996).

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Souza v. Brown, 10 Vet. App. 307, 311 (1997).

The Veteran served on active duty in Vietnam from December 
1969 to November 1970.  His military occupational specialty 
(MOS) included work in military vehicle operation and/or 
repair and maintenance.  The Veteran received the Army 
Commendation Medal, Expert M16, National Defense Service 
Medal, Vietnam Service Medal, Vietnam Campaign Medal, and the 
Bronze Star.  See Form DD 214; service personnel records.

Because the service personnel records, including Form DD 214, 
do not show the receipt of combat-specific citations or 
awards indicating individual active combat involvement, the 
RO attempted to obtain from the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) records corroborating 
the claimed stressors.  Essentially, as documented in the RO 
hearing transcript and various written statements, the 
Veteran's claimed stressors are comprised of four main 
components: (a) sometime between October and December 1970, 
the Veteran reportedly saw the dead body of another soldier, 
a switchboard operator, who the Veteran later discovered had 
died by suicide; (b) while the Veteran himself did not 
personally engage in combat with the enemy, his unit or 
battalion purportedly was under numerous mortar or rocket 
attacks during the course of performing "perimeter guard" 
duties; (c) knowledge that soldiers had been wounded or died 
(a soldier reportedly was wounded due to a rocket fire on a 
latrine in November 1970; another soldier, who reportedly had 
"taken [the Veteran's] place" in a helicopter, had died 
when the helicopter crashed in November or December 1970); 
and (d) the C-130 airplane that the Veteran was riding in 
when he was not assigned to a unit but had to go through 
"jungle training" in December 1969 had to avoid incoming 
rounds and delay landing for 20 minutes.

The Board must assess the credibility and weight of all the 
evidence to determine its probative value, accounting for 
evidence it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any favorable evidence.  
Equal weight is not accorded to each piece of evidence in the 
record; every item of evidence does not have the same 
probative value.  The Board is not required to accept an 
uncorroborated account of service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).

In this case, the Board finds that the Veteran did not engage 
in combat with the enemy.  He served a part of his active 
duty in Vietnam, and his service awards include the Army 
Commendation Medal, National Defense Service Medal, Vietnam 
Service Medal, Vietnam Campaign Medal, and the Bronze Star.  
None of the service awards noted in DD 214 is reflective of 
active, personal involvement in combat (such as CIB), and 
there is no designation of "V" to indicate any such award 
received was for "Valor" in combat.  For instance, the 
National Defense Service Medal was awarded for honorable 
service between January 1, 1961 and August 14, 1974.  United 
States of America Department of Defense Manual of Military 
Decorations and Awards, Appendix D at D-17, July 1990.  A 
Vietnam Service Medal was awarded for honorable service 
between July 4, 1965 and March 28, 1973, in Vietnam or in 
Thailand, Laos, or Cambodia in direct support of operations 
in Vietnam.  Id. at D-20.  A Vietnam Campaign Medal was 
awarded to all service personnel within the cited theater, 
and it does not rule in, or rule out, combat.  Id. at 7-7, 
September 1996.  As for the Army Commendation Medal, this 
award recognizes support of ground operations in the U.S. 
counterinsurgency effort in Vietnam; however, if no "V" 
device is shown to recognizes participation in combat, as is 
the case here, the receipt of this award is not conclusive 
evidence of combat service.  The Board acknowledges the 
Veteran's apparent belief that the Bronze Star is a combat 
service award (see his August 2003 statement); however, the 
receipt of a Bronze Star, without a "V" device, is not 
conclusive evidence of combat service.

Further, the Veteran's MOS (operating and maintaining 
military vehicles) itself does not indicate combat service, 
although it does not preclude the possibility that the 
Veteran could have been in or near a combat zone.  There is 
no indication in the service personnel records or DD 214 that 
he personally was assigned to, or participated in, combat 
duty, although he did receive basic combat training, as shown 
in the service personnel records.  Nonetheless, the fact that 
no combat-specific awards were given, in conjunction with the 
Veteran's MOS, is probative evidence that he likely did not 
personally engage in combat.

The Board also has carefully reviewed the veteran's various 
stressor statements, as summarized earlier.  However, these 
statements do not, without more, conclusively prove that he 
personally engaged in combat with the enemy.  For PTSD 
purposes, a stressor must meet two requirements: (1) exposure 
to a "traumatic event" in which a veteran "experienced, 
witnessed, or was confronted with an event or events that 
involved actual or a threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
his "response [must have] involved intense fear, 
helplessness, or horror."  See Cohen v. Brown, 10 Vet. App. 
128, 141 (1997) (quoting DSM-IV).  Thus, the law does not 
strictly require that the veteran physically and personally 
engage in direct combat for stressor verification purposes; 
rather, presence in or near a combat zone and trauma 
experienced there - as alleged by the Veteran here - could 
support service connection for PTSD depending on the facts of 
the case, provided however, there is sufficient corroboration 
that such incidents were in fact experienced by the veteran.

Corroboration of such incidents as alleged by a claimant 
involves issues of credibility.  Credibility is an 
adjudicative, as opposed to a medical, determination.  The 
Board has the "authority to discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As more fully 
explained below, the general nature of the stressor 
statement, in combination with "official" evidence 
indicating that combat service is unlikely (i.e., MOS; lack 
of combat citations), tend not to boost the credibility of 
the proffered factual bases to establish a stressor - a 
necessary component for service connection for PTSD.  
Moreover, again, even if the Veteran's reports could indicate 
presence in or near a combat zone, the law is clear that 
uncorroborated allegations of proximity to a combat area, 
alone, is insufficient to establish combat service.  
VAOPGCPREC 12-99; Zarycki v. Brown, 6 Vet. App. 91 (1993) 
(mere presence in a combat zone is not sufficient to 
establish combat service).

The claimed stressors contain some inconsistencies, and are 
inadequate and marginally credible, in several ways.  First, 
the Veteran repeatedly has recounted what apparently was the 
most traumatic experience for him - seeing the dead soldier 
whom he later learned had shot himself.  Yet, the Veteran 
does not provide dates more specific than that the incident 
occurred within a several-month period; he identified this 
soldier as "E4 Johnson"; through VA corroboration efforts, 
it was later discovered that two soldiers named "Johnson" 
had died, but not within the time period stated by the 
Veteran, and neither of these soldiers was reported to have 
been in the Veteran's unit or battalion.  See May 2000 
USASCURR report and attachments, including Army casualty 
records.  Further, as documented in a November 2000 RO Report 
of Contact with the Veteran, the Veteran reportedly stated 
that the soldier was his friend, yet he could not recall the 
soldier's first name; in fact, he said the last name might 
not be "Johnson," but could be "Caruthers."

Later, the Veteran submitted numerous photographs of soldiers 
taken in Vietnam.  On the back of one photograph, he wrote 
that "Brown" is the name of the soldier who shot himself, 
but stated that he still could not recall his first name.  
Another request for verification resulted in a March 2003 
USASCRUR response that a soldier named "Brown" died a 
"non-hostile death" and that this soldier was assigned to 
the same Signal Battalion to which the Veteran belonged.

The fact that the death of the soldier (that is, the soldier 
eventually identified by the Veteran as "Brown"), as well 
as how death occurred, was corroborated does tend to favor 
the Veteran's position somewhat.  However, the Board 
considers the entire record, and in particular, lack of 
verification of other aspects of the claimed stressors, the 
MOS, lack of award of combat-specific awards, the generalized 
and often inconsistent nature of the Veteran's stressor 
statements, lack of evidence that the veteran himself was 
injured or feared injury to his person or that he himself 
hurt others, and finds that these factors collectively 
outweigh the one factor (verification of soldier's suicide) 
favoring the Veteran.  Furthermore, importantly, with respect 
to the suicide, the record includes evidence of extensive 
verification efforts as conducted by the RO.  The result of 
these efforts includes the U.S. Army Criminal Investigation 
Command's report and attachments, which include a detailed 
death investigation report and witness statements.  Nowhere 
in these documents is the Veteran's name shown.  This 
directly conflicts with the key basis of the Veteran's claim 
of trauma, at least with respect to this aspect of the 
various claimed stressors, which is that he himself witnessed 
the dead body.  In his testimony in September 2003, he 
described finding the body lying under a tree, and reporting 
his finding to a First Sergeant.  He reiterated the 
description in his September 2008 written statement.  His 
testimony and written statement are entirely contradicted by 
the description of how the body was found that is contained 
in the U.S. Army Criminal Investigation Command's report.

In addition, the Veteran's report about the helicopter crash 
resulting in another serviceman's death was not verified - 
USASCRUR determined that no helicopter crash was documented 
for the time period given by the veteran; a rocket attack 
involving light damage to a helicopter is documented, but 
this occurred before the time period given by the Veteran and 
no casualty was reported.

Furthermore, the Veteran's allegations are inconsistent, as 
he reported to a VA medical examiner in 1996, shortly after 
the filing of his service connection claim, that the soldier 
who had killed himself was a "buddy" and that he was 
significantly traumatized when he saw him shoot himself in 
the mouth.  Later, the Veteran indicated that he saw the dead 
body, and did not witness the suicide.  He also told the 
medical examiner in 1996 that his friends died - which 
understandably would be traumatic - yet he does not name the 
friends or provide other relevant details about the 
casualties.

Also, the stressor statements are, as a whole, general, and 
do not provide specific dates or descriptions of traumatic 
incidents that could be used for meaningful corroboration 
purposes.  Notably, the Veteran repeatedly has said that he 
feels significant survival guilt because another serviceman 
who "took his place" in the helicopter had died in a crash; 
however, he cannot recall more specific date of the crash or 
other details about this incident.

Moreover, while the Veteran states that he was in the 
vicinity of rocket and mortar attacks, again, he does not 
adequately describe in greater detail when they occurred, who 
was injured, and perhaps most importantly, how they 
traumatized him such that his response involved "intense 
fear, helplessness, and horror."  See Cohen v. Brown, 10 
Vet. App. 128, 141 (1997) (quoting DSM-IV).  Such generalized 
descriptions do not lend themselves to meaningful 
corroboration efforts.  Moreover, apparently, the Veteran 
himself was not directly under enemy fire, given that there 
is no description anywhere in the record as to what 
specifically made him fear for his own life or respond to the 
events with "intense fear, helplessness, or horror." Nor 
does the record show he himself sustained any personal 
physical injury in Vietnam, or that he himself killed or 
wounded others.

Most recently in September 2008, the Veteran reported that he 
was riding in a C-130 airplane when it came under attack.  He 
states that he felt out of his mind because he thought the 
plane would be shot down.  The plane circled for 20 minutes 
and then landed.  The Veteran reported that this happened in 
December 1969, and there were no injuries.  He also reported 
that he was not assigned to any unit at the time because he 
had to go through "jungle training."  Like the incidents 
the Veteran reported previously, this one does not lend 
itself to meaningful corroboration efforts. 

In this connection, the Board notes that in Pentecost v. 
Principi, 16 Vet. App. 124 (2002), the Court reversed a Board 
denial of service connection for PTSD on the basis of an 
unconfirmed stressor.  In Pentecost, the Court said that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's personal involvement, 
is unnecessary.  See also Suozzi v. Brown, 10 Vet. App. 307 
(1997). However, in Pentecost, the claimant submitted 
independent evidence that his unit was in fact under rocket 
attack.  The facts here are distinguishable because the 
Veteran has submitted no such specific evidence of mortar or 
rocket attacks (that is, evidence other than his own, general 
description of such incidents that have not been adequately 
verified).  Indeed, as noted elsewhere in this decision, VA 
specifically asked him to provide more detailed information 
sufficient for corroboration and assisted him by obtaining 
his service medical and personnel records, which do not 
adequately confirm his allegations.

In light of the foregoing, although the evidence shows active 
duty in Vietnam, and that the veteran likely was in or near a 
combat zone, it does not sufficiently support a conclusion 
that he personally engaged in combat, and the provisions of 
38 U.S.C.A. § 1154(b) do not apply.  There must be credible 
supporting evidence that the alleged stressor actually 
occurred to warrant service connection.  See Cohen v. Brown, 
10 Vet. App 128, 147 (1997) (citing Moreau, 9 Vet. App. at 
395).

As set forth above, the crux of this claim is the lack of 
evidence of a verified stressor.  Nonetheless, for the sake 
of completeness, the Board notes that nowhere in the service 
medical records is there documented complaint of psychiatric 
problems or combat stress.  As for post-service medical 
evidence, the veteran has been treated for psychiatric 
problems, which include diagnosed PTSD.  See VA medical 
records showing a diagnosis in 1996.  However, the PTSD 
diagnosis apparently was based, at least in part, upon 
uncorroborated history of combat stress.  In fact, as 
indicated in a November 1996 VA PTSD examination report, the 
diagnosis was based in part upon an unverified "fact" - 
that is, that the Veteran personally witnesses his "buddy" 
shoot himself in the mouth.  At the RO hearing, the Veteran 
affirmatively denied witnessing this incident.  See also T.G. 
Perrine's (MSW, LCSW) November 2002 report, which explicitly 
provided for a diagnosis of PTSD assuming "combat 
experiences" that include "[s]eeing friends killed and 
wounded and firing and killing the enemy," which have not 
been verified.  Likewise, R.M. Lawrence's (SRCT, CPP) 
September 2008 summary of treatment assumes "exposure to 
war-trauma."  The diagnosis made during the October 2008 VA 
examination is explicitly based on "combat exposure in 
Vietnam."

The law provides: "Just because a physician or other health 
professional accepted appellant's description of his Vietnam 
experiences as credible and diagnosed the appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  See Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board cannot 
accept the diagnosis of PTSD here because the preponderance 
of the evidence is against a finding that the veteran had 
combat service, and the record does not otherwise contain 
independent evidence confirming his account of stressors.  
Thus, a key element of the claim based on direct-causation 
basis (see 38 C.F.R. § 3.304(f)) is missing.  Further, there 
is no medical evidence of diagnosed psychiatric illness dated 
within one year after discharge, precluding presumptive 
service connection for a psychiatric disorder generally (as 
opposed to PTSD specifically).  See in particular April 1975 
report of medical examination conducted for Army Reserves 
service, which indicates normal clinical results for 
psychiatric illness.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit-of-reasonable doubt rule is inapplicable. 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2008); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Formerly, proper notice included asking 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter. Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In July 2007, CAVC vacated the Board's prior decision in this 
matter because of notice deficiencies.  The RO issued 
corrective notice in August 2008, which notified the 
appellant of the information and evidence needed to 
substantiate and complete a claim for service connection for 
PTSD, to include notice of what part of that evidence is to 
be provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.

The Veteran was not given the specific notice of the 
appropriate disability rating and effective date of any grant 
of service connection, as required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  As the claim for service connection 
is being denied, issues concerning the disability evaluation 
and the effective date of the award do not arise in this 
instance and there is no prejudice to the appellant in the 
lack of this specific notice.  

VA also has a duty to assist the claimant in the development 
of the claim.  VA has obtained the available service medical 
records, VA treatment records, and has attempted to verify 
reported stressors.

In sum, the error found by CAVC has been corrected, and there 
is no evidence of any other VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.








	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


